        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HORDIS, VICTORIA                     :   CIVIL ACTION NO. 3:19-CV-296
HORDIS, and HORDIS FAMILY                   :
CABOT, L.P.,                                :   (Chief Judge Conner)
                                            :
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
CABOT OIL & GAS CORPORATION,                :
                                            :
                    Defendant               :

                                    MEMORANDUM

      Plaintiffs move for leave to file a second amended complaint to assert

several new common-law claims against defendant Cabot Oil & Gas Corporation

(“Cabot”) and to add new factual matter postdating the filing of their initial and first

amended complaints. Cabot opposes plaintiffs’ motion. For the reasons that follow,

we will grant in part and deny in part plaintiffs’ motion.

I.    Factual Background & Procedural History

      Plaintiff Hordis Family Cabot, L.P. (“Hordis L.P.”), is a limited

partnership formed under the laws of the Commonwealth of Pennsylvania. (Doc.

8 ¶ 2). Individual plaintiffs Robert and Victoria Hordis are two of several limited

partners of Hordis L.P. (See id. ¶ 3). Other limited partners include Charles and

Janet Hordis, Jennifer Austin, and the Catherine Strayer Trust. (See id. ¶¶ 4-7).

Plaintiff Robert Hordis is the sole member of Mt. Laurel Group, LLC, the general

partner of Hordis L.P. (Id. ¶ 8).
        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 2 of 13



      Limited partners Charles and Janet Hordis owned 194.43 acres of land in

Lathrop Township, Susquehanna County, Pennsylvania. (See id. ¶ 13). In August

2007, they entered a renewable five-year oil and gas lease with Cabot which allows

Cabot to use the land, subject to certain restrictions, for production of oil and gas.

(See id. ¶¶ 15-22; Doc. 8-1). Charles and Janet Hordis later assigned their interest in

the lease to Hordis L.P. and conveyed the subject property to plaintiffs Robert and

Victoria Hordis. (Doc. 8 ¶¶ 47-48). In August 2012, Cabot exercised its option to

extend the primary term by an additional five years. (Id. ¶¶ 17, 19).

      The lease includes limitations on how much land Cabot may pool into a

single oil-and-gas-producing “unit” (640 acres) and how much each unit may be

changed in size once formed (no more than 15 percent). (Id. ¶¶ 21-22). According to

plaintiffs’ first amended complaint, Cabot constructed a well pad on the leased land

in August 2013 and drilled four wells off the pad, with each well serving a different

unit. (Id. ¶¶ 25-28). None of these distinct well units exceeded the 640-acre

maximum specified in the lease. (Id. ¶¶ 29-42).

      Plaintiffs allege that Cabot began contacting them in January 2017 about

combining their lease with others to pool existing wells into larger “multi-unit

wells” which would run through the property and greatly exceed the stated acre

limitation. (Id. ¶¶ 50-52). Plaintiffs allege that Cabot continued seeking consent,

and plaintiffs continued to withhold it, through May 2018. (Id. ¶¶ 52-62). Cabot

changed course at the end of May when—notwithstanding the lack of consent—

it declared its unilateral right to drill multi-unit wells and exercised that right on

plaintiffs’ land, including through the pooling of three Hordis wells. (Id. ¶¶ 63-72,

                                            2
           Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 3 of 13



79-83). Cabot also allegedly reconfigured the layout of one unit containing a Hordis

well to avoid violating the pooling restrictions, but which had the effect of enlarging

the unit by 22 percent, also in violation of the lease. (Id. ¶¶ 85-90). Plaintiffs claim to

have rejected all royalties from these multi-unit wells and further claim that Cabot’s

conduct is causing them irreparable harm, namely, resource dilution. (Id. ¶¶ 73-78).

       Plaintiffs brought this action in February 2019 asserting one claim for breach

of contract and seeking a declaratory judgment. Plaintiffs subsequently amended

their complaint, before Cabot filed an answer, to fully list all individual members

of Hordis L.P., and Cabot answered the first amended complaint shortly thereafter.

The only other activity to date has been the filing of a joint case management plan

in July 2019. Plaintiffs filed the instant motion for leave to file a second amended

complaint in November 2019. The motion is fully briefed and ripe for review.

II.    Legal Standard

       Federal Rule of Civil Procedure 15 governs the filing of both amended and

supplemental pleadings.1 See FED. R. CIV. P. 15(a), (d). Rule 15(a) contemplates

amendment of an existing pleading and is intended “to enable a party to assert

matters that were overlooked or were unknown” when the original pleading was

filed. Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (quoting 6 CHARLES

ALAN WRIGHT & ARTHUR MILLER, FEDERAL PRACTICE AND PROCEDURE § 1473 (3d ed.




       1
        While styled as a motion for leave to amend, plaintiffs’ motion proposes to
add new factual allegations as to Cabot’s post-pleading conduct and is thus properly
construed as a motion to amend and to supplement. See FED. R. CIV. P. 15(a), (d);
see also Garrett v. Wexford Health, 938 F.3d 69, 81 (3d Cir. 2019).


                                            3
       Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 4 of 13



2019)). By contrast, Rule 15(d) contemplates a supplemental pleading that sets

out “any transaction, occurrence, or event that happened after the date of the

pleading to be supplemented.” FED. R. CIV. P. 15(d) (emphasis added); see also

Garrett, 938 F.3d at 82. The standard for granting leave under both rules is

essentially the same. See 6 WRIGHT & MILLER, supra, § 1504 (citing, inter alia,

Micron Tech., Inc. v. Rambus Inc., 409 F. Supp. 2d 552, 558 (D. Del. 2006)).

      Under Federal Rule of Civil Procedure 15, leave to amend should be freely

given “when justice so requires.” FED. R. CIV. P. 15(a)(2). In the seminal case of

Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court of the United States

provided guidance for when leave to amend may be denied. The circumstances

that weigh against granting leave include undue delay, bad faith or dilatory motive,

repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party, and futility. Foman, 371 U.S. at 182. Amendment

is considered futile if the pleading, “as amended, would fail to state a claim upon

which relief could be granted.’” In re Merck & Co., Inc. Sec., Derivative & ERISA

Litig., 493 F.3d 393, 400 (3d Cir. 2007) (quoting In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)). Rule 15 aims to offer “the maximum

opportunity for each claim to be decided on its merits rather than on procedural

technicalities.” United States v. Thomas, 221 F.3d 435 (3d Cir. 2000) (citations

omitted).




                                           4
        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 5 of 13



III.   Discussion

       Plaintiffs seek leave to file a second amended complaint to clarify and

differentiate their breach-of-contract theories, with Count One stating a claim for

breach of the lease’s express terms and Count Two stating a claim for breach of the

lease’s implied duty of good faith and fair dealing. (Doc. 13-2 at 59-64). Plaintiffs’

proposed amended pleading also restates their claim for declaratory relief at Count

Three and adds common-law claims of trespass at Count Four, conversion at Count

Five, and unjust enrichment at Count Six. (Id. at 64-68). Cabot’s recent alleged

transgressions have been incorporated throughout the proposed second amended

complaint as supplemental factual matter. (See generally id. ¶¶ 22-189).

       Cabot asserts that proposed Count Two should be rejected because it is

either redundant of the existing breach-of-contract claim or would otherwise fail

under Pennsylvania law. (Doc. 17 at 7-13). Cabot also contends that the proposed

second amended complaint as a whole violates federal pleading standards to the

extent it contains inappropriate legal commentary as well as lengthy allegations

which Cabot says make it “impossible” to answer. (Id. at 13-15). Cabot does not

substantively challenge plaintiffs’ proposed claims for trespass, conversion, and

unjust enrichment. Nor does Cabot imply that plaintiffs’ request for leave to amend

is the product of undue delay or improper motive, or that granting the motion will

cause undue prejudice to Cabot. See Foman, 371 U.S. at 182. We thus cabin our

analysis to Cabot’s two discrete arguments, which we will address seriatim.




                                            5
        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 6 of 13



      A.     Challenge to Count Two

      Our analysis of plaintiffs’ proposed claim for breach of the implied

contractual duty of good faith and fair dealing is governed by Pennsylvania

substantive law. See Lafferty v. St. Riel, 495 F.3d 72, 76 (3d Cir. 2007) (citing Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). Under Pennsylvania law, an oil and

gas lease is treated in accordance with standard contract principles. T.W. Phillips

Gas & Oil Co. v. Jedlicka, 42 A.3d 261, 267 (Pa. 2012) (citing Willison v. Consol. Coal

Co., 637 A.2d 979, 982 (Pa. 1994)). A breach-of-contract claim in the Commonwealth

requires three familiar elements: (1) existence of a contract, including its essential

terms; (2) breach of a duty imposed by that contract; and (3) resulting damages.

See Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone

Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016) (citing J.F. Walker Co. v. Excalibur

Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. Ct. 2002)).

      Plaintiffs’ existing breach-of-contract claim in Count One is premised on

Cabot’s alleged breach of duties arising under the express terms of the lease. They

claim that Cabot violated the lease’s express terms concerning acreage limitations,

unitization, compliance with Commonwealth regulations, and lessor consent. (Doc.

13-2 ¶¶ 194, 196-97, 199, 201). In proposed Count Two, plaintiffs seek to widen the

scope of potential liability by adding a claim for breach of the implied contractual

duty of good faith and fair dealing. (Id. at 62). Specifically, plaintiffs request leave

to add a claim that Cabot “breached the duty of good faith and fair dealing” by:

             (a) engaging in bad faith pooling and unitization of the
             Hordis Property; (b) using the Hordis Property for the
             improper purpose of holding by production more than

                                            6
        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 7 of 13



               1,800 acres of leased land within Susquehanna County;
               (c) failing to engage in good faith efforts to fully develop
               the Hordis Units; (d) initially acknowledging that
               Plaintiffs’ consent was required for operation of multiunit
               wells but advancing the opposite position once consent
               was not obtained; (e) repeatedly providing Plaintiffs
               with materially inaccurate and incomplete information
               to induce Plaintiffs to consent to multi-unit wells;
               (f) engaging in bad faith negotiations with Plaintiffs to
               obtain their consent; (g) failing to inform Plaintiffs of
               its intentions to amend Hordis Unit 1; (h) purporting
               to amend Hordis Unit 1 after the Hordis Property had
               been in production for nearly five years; (i) drilling four
               additional wells off the Hordis Pad without required
               notification; and (j) unilaterally choosing to proceed
               with the fracking and development of Hordis Wells 6-9,
               notwithstanding the pendency of this litigation and over
               Plaintiffs’ repeated objections.

(Id. ¶ 209).

       Cabot asserts that leave to add Count Two would be futile because the

alleged breaches underlying plaintiffs’ proposed implied-duty claim are essentially

duplicative of the alleged breaches that support their existing express-duty claim.

(See Doc. 17 at 10-13). We agree that most of the good-faith allegations supporting

Count Two are either duplicative or derivative of those underlying Count One. But

Cabot’s argument also raises a further and more fundamental issue: whether Count

Two states a cognizable claim at all, such that parsing non-duplicative material

might save any aspect of the claim. We conclude that, under the current state of

Pennsylvania law, it does not.




                                            7
          Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 8 of 13



      The viability of the proposed count turns on two questions: whether the

implied duty of good faith and fair dealing applies to the parties’ lease,2 and, if it

does, whether a breach of that duty can independently support a cause of action

sounding in contract, i.e., a separate and distinct claim for breach of the implied

duty of good faith and fair dealing. The Pennsylvania Supreme Court has not yet

had occasion to answer either question. See Ash v. Continental Ins. Co., 932 A.2d

877, 883 n.2 (Pa. 2007). It has, however, noted “considerable disagreement” among

the Commonwealth’s intermediate appellate courts on the subject. Id. The court in

Ash identified seeming tension between two lines of cases: those adopting Section

205 of the Restatement (Second) of Contracts to hold that a duty of good faith and

fair dealing is implied in every contract, see id. (citing Herzog v. Herzog, 887 A.2d

313, 317 (Pa. Super. Ct. 2005); John B. Conomos, Inc. v. Sun Co., Inc. (R&M), 831

A.2d 696, 706-07 (Pa. Super. Ct. 2003)), and those indicating that the duty is implied

only in limited circumstances, see id. (citing Agrecycle, Inc. v. City of Pittsburgh,

783 A.2d 863, 867 (Pa. Commw. Ct. 2001); Dep’t of Transp. v. E-Z Parks, Inc., 620

A.2d 712, 268 (Pa. Commw. Ct. 1993); Creeger Brick & Bldg. Supply, Inc. v. Mid-

State Bank & Tr. Co., 560 A.2d 151, 153-54 (Pa. Super. Ct. 1989)). The court also

acknowledged (without expressly adopting) a middle ground charted in Fraser

v. Nationwide Mutual Insurance Co., 135 F. Supp. 2d 623 (E.D. Pa. 2001), rev’d

in part on other grounds, 352 F.3d 107 (3d Cir. 2003), where the district court held


      2
         Cabot does not dispute that the implied duty of good faith and fair dealing
applies to the parties’ lease. (See Doc. 17 at 10-13). Cabot only challenges plaintiffs’
ability to state a claim for breach of that duty here. (See id.)


                                            8
        Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 9 of 13



that while the duty of good faith and fair dealing “is implied it in every contract[,]

. . . it does not create a cause of action in every case.” Ash, 932 A.2d at 883 n.2

(quoting Fraser, 135 F. Supp. 2d at 643).

      We find that Fraser reflects an appropriate reconciliation of these two lines

of cases. It is consistent with the general consensus among the Commonwealth’s

intermediate courts that the duty of good faith and fair dealing is implied in every

contract. See, e.g., Herzog, 887 A.2d at 317; John B. Conomos, Inc., 831 A.2d at 706-

07; Somers v. Somers, 613 A.2d 1211, 1213 (Pa. Super. Ct. 1992). At the same time,

it respects the state courts’ historical reluctance to recognize an independent claim

for breach of that duty—sounding in contract or otherwise—except in very narrow

situations: specifically, relationships between franchisor and franchisee, insurer

and insured, and (sometimes) employer and employee. See, e.g., Creeger Brick

& Bldg. Supply, Inc., 560 A.2d at 154; see also Agrecycle, Inc., 783 A.2d at 867; E-Z

Parks, Inc., 620 A.2d at 717.

      A survey of Pennsylvania law reveals that in the usual case, the implied duty

of good faith and fair dealing provides an informative lens through which to discern

contracting parties’ obligations and expectations. That is, it informs the meaning of

existing terms but cannot supply new ones. The cases cited in Ash bear this out. In

Herzog, the court invoked the implied duty when interpreting a marital settlement

agreement. See Herzog, 887 A.2d at 317. The court looked first to the agreement’s

express terms to determine what was required under the agreement; the court then

supplemented its understanding of those terms by referencing the implied duty

of good faith and fair dealing, which it said required each party to act consistent

                                            9
       Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 10 of 13



with the “justified expectations” of the other. Id. The court did not suggest that

either party had “breached” the implied duty itself or that the implied duty

supplied some obligation beyond those contemplated by the agreement’s express

terms. In John B. Conomos, Inc., the court approached the implied duty similarly,

explaining that it is “tied specifically to” the express terms of a contract—at issue

there, a provision concerning one party’s inspection rights—and helps the court to

“harmonize the reasonable expectations of the parties” as pertain to those terms.

John B. Conomos, Inc., 831 A.2d at 706-07 (citation omitted). The court underscored

that the duty of good faith and fair dealing “cannot imply a term not explicitly

contemplated by the contract.” Id.

      The Third Circuit has read Pennsylvania law this way too. See Northview

Motors, Inc. v. Chrysler Motors Corp., 227 F.3d 78, 91-92 (3d Cir. 2000). Northview

Motors acknowledged that some courts in the Commonwealth have said that the

duty of good faith and fair dealing is implied in all contracts. Id. at 91 (collecting

cases). But it also observed, as we have, that a claim for breach of that duty will lie

“only in very limited circumstances.” Id. (citing Creeger Brick & Bldg. Supply, Inc.,

560 A.2d at 154). The court described the implied duty as more of “an interpretive

tool” for measuring expectations under a contract’s express terms, emphasizing

that it “is not divorced from the specific clauses of the contract” and “cannot be

used to override an express contractual term.” Id. (citations omitted).

      Other courts have construed Northview Motors as suggesting that

independent claims for breach of the implied duty of good faith and fair dealing are

cognizable in contract so long as the implied-duty claim is premised on different

                                           10
       Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 11 of 13



conduct than the express-duty claim. See, e.g., Slamon v. Carrizo (Marcellus) LLC,

No. 3:16-CV-2187, 2017 WL 3877856, at *7-8 (M.D. Pa. Sept. 5, 2017). Plaintiffs take

this same position, maintaining that their good-faith claim is viable because the

implied terms and challenged conduct underlying Count Two are “separate and

distinct” from the express terms and challenged conduct underlying Count One.

(See Doc. 19 at 11). This expansion of the implied duty does not comport with

Pennsylvania law, and it severs the relevant Northview Motors language from

important context. Indeed, it is directly refuted by the Third Circuit’s emphasis,

in closing, that the implied-duty claim must be limited to “where it is essential,”

cautioning that otherwise, “the doctrine could become an all-embracing statement

of the parties’ obligations under contract law, imposing unintended obligations

upon parties and destroying the mutual benefits created by legally binding

agreements.” Northview Motors, 227 F.3d at 92.

      We read this body of law to mean that while the implied duty of good

faith and fair dealing may apply to all contracts in the Commonwealth, a contract

claim for breach of that duty exists only in very narrow circumstances, none of

which are applicable here. See id. at 91-92 (citing Creeger Brick & Bldg. Supply,

560 A.2d at 154); Fraser, 135 F. Supp. 2d at 643. In an ordinary case such as this, the

duty attaches to the express terms of the contract, and it provides a lens through

which to assess the parties’ reasonable expectations regarding those terms, but it

supplies no further obligations beyond those expressly articulated in the contract.

See Herzog, 887 A.2d at 317; John B. Conomos, Inc., 831 A.2d at 706-07; see also

Northview Motors, 227 F.3d at 91. Accordingly, plaintiffs are free to argue that the

                                          11
       Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 12 of 13



implied duty infuses the express lease terms invoked in Count One and informs

any assessment of whether those terms were breached. But we must reject as futile

plaintiffs’ attempt to plead a breach-of-contract claim arising from the implied duty

of good faith and fair dealing itself.3

       B.     Remaining Objections

       Cabot further contends that plaintiffs’ second amended complaint fails to

meet federal pleading standards. (See Doc. 17 at 13-15). We have reviewed the

proposed pleading and disagree with Cabot’s exaggerated assertion that it “is

inappropriate, confuses the issues, and makes it nearly impossible for Cabot” to

answer. (See id. at 15). The proposed second amended complaint clearly lays out

plaintiffs’ grounds for relief, which parties are implicated, and the precise actions

that are alleged to have violated plaintiffs’ rights. (See generally Doc. 13-2). To the

extent Cabot takes issue with any individual enumerated paragraphs, it is free to




       3
         The decisions cited by plaintiffs do not persuade us otherwise. In
Slamon, 2017 WL 3877856, the court assumed for purposes of the Rule 12(b)(6)
motion before it that the implied duty existed in the contract because “neither party
ha[d] argued” that it did not. Slamon, 2017 WL 3877856, at *7. The decision does
not explore whether Pennsylvania law recognizes a claim for breach of that duty in
all cases and does not engage with precedent suggesting that such a claim will lie
only in narrow circumstances, none of which applied in that case. Both Chanel,
Inc. v. Jupiter Group, Inc., No. 3:04-CV-1540, 2006 WL 1793223, at *6 (M.D. Pa. June
27, 2006), and Stewart v. SWEPI, LP, 918 F. Supp. 2d 333, 343-44 (M.D. Pa. 2013),
dismissed freestanding counts for breach of the implied duty of good faith and fair
dealing, finding that such claims sounded in contract and were thus “subsumed”
by separate breach-of-contract claims premised on express contractual terms.
Stewart, 918 F. Supp. 2d at 343-44; see Chanel, 2006 WL 1793223, at *6. Neither
decision stands for the proposition that plaintiffs offer here: that the implied duty of
good faith and fair dealing might itself support a claim for breach that is untethered
to and distinct from any express term in the lease. (See Doc. 19 at 10-11).


                                           12
         Case 3:19-cv-00296-CCC Document 26 Filed 05/05/20 Page 13 of 13



deny those allegations and can rest assured that this court will disregard any

legal conclusions as required under the Twombly and Iqbal pleading regime. See

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

IV.      Conclusion

         For the reasons set forth herein, we will grant in part and deny in part

plaintiffs’ motion (Doc. 13) for leave to amend. Plaintiffs may file a second amended

complaint in conformity with the foregoing discussion. An appropriate order shall

issue.


                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania

Dated:      May 5, 2020
